Citation Nr: 0732667	
Decision Date: 10/17/07    Archive Date: 10/26/07

DOCKET NO.  04-43 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for pes planus.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a heart disorder.

4.  Entitlement to service connection for a right knee 
disorder, to include as secondary to a back disorder.

5.  Entitlement to an initial rating in excess of 40 percent 
for spinal stenosis at L3-4 and L4-5 with degenerative facet 
disease at L4-5 and L5-S1.

6.  Entitlement to an initial rating in excess of 20 percent 
for right lower extremity radiculopathy.

7.  Entitlement to an initial rating in excess of 20 percent 
for left lower extremity radiculopathy.

8.  Entitlement to an initial rating in excess of 30 percent 
for depression.  


REPRESENTATION

Appellant represented by:	Veterans Advocacy Group


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran had active duty service from May 1966 to October 
1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Lincoln, Nebraska, RO.  
The Board remanded the veteran's claims in July 2006, for 
further evidentiary development. 


FINDINGS OF FACTS

1.  Bilateral pes planus pre-existed service and was not 
aggravated in service.  

2.  Hypertension was not shown in service or to a degree of 
10 percent within one year after separation from service and 
is not shown to be due to any disease or injury incurred in 
service.  

3.  A heart disorder was not shown in service or to a degree 
of 10 percent or more within one year after separation from 
service.  

4.  A right knee disorder was not shown in service and is not 
caused or aggravated by disease or injury incurred in 
service, to include a service-connected back disorder. 

5.  The veteran's low back disorder does not manifest in 
unfavorable ankylosis of the entire spine; does not result in 
incapacitating episodes having a total duration of at least 
six weeks in a 12 month period.  

6.  The veteran's right lower extremity radiculopathy results 
in moderately severe incomplete paralysis; he does not have 
severe paralysis with marked muscular atrophy.

7.  The veteran's left lower extremity radiculopathy results 
in mild to moderate symptoms.  

8.  The veteran's depression manifests in occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks, although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal.


CONCLUSIONS OF LAW

1.  The criteria for service connection for pes planus have 
not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2006).

2.  The criteria for service connection for hypertension have 
not been met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2006).

3.  The criteria for service connection for a heart disorder 
have not been met.
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2006).

4.  The criteria for service connection for a right knee 
disorder have not been met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2006).

5.  The criteria for an initial rating in excess of 40 
percent for spinal stenosis at L3-4 and L4-5 with 
degenerative facet disease at L4-5 and L5-S1 have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5235-5243 (2006).  

6.  The criteria for an initial rating of 40 percent for 
right lower extremity radiculopathy have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.123, 4.124a, 4.124a, 
Diagnostic Codes 8520, 8620, 8720 (2006).  

7.  The criteria for an initial rating in excess of 20 
percent for left lower extremity radiculopathy have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.123, 4.124a, 
4.124a, Diagnostic Codes 8520, 8620, 8720 (2006).  

8.  The criteria for an initial rating in excess of 30 
percent for depression have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 
4.3, 4.7, 4.10, 4.130, Diagnostic Code 9434 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the claims being decided, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2006). 

Letters dated in December 2003, July 2004, October 2004, July 
2005, March 2006, July 2006, and September 2006 fully 
satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  The appellant was aware that 
it was ultimately his responsibility to give VA any evidence 
pertaining to his claim.  He was notified that he should 
submit any pertinent evidence he had.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
Although some of these letters were not sent prior to the 
initial adjudication of each claim, this was not prejudicial 
to the veteran since he was subsequently provided adequate 
notice, and the claims were readjudicated and supplemental 
statements of the case were provided to him in May 2007.  

These letters also delineated the respective obligations of 
the VA and the veteran in obtaining evidence pertinent to the 
claim.  The claimant has not alleged that VA failed to comply 
with the notice requirements of the VCAA.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The pertinent medical records have been obtained to the 
extent available.   38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
The record does not indicate that any additional evidence, 
which has not been sought and is relevant to the issue 
decided herein, is available and not part of the claims file.  
The veteran has also been afforded VA examinations.   See 38 
C.F.R. § 3.159(c)(4).  There is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case; 
therefore, the Board finds that any such failure is harmless.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d).  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1111; 38 C.F.R. § 
3.304(b).

A pre-existing injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless clear and unmistakable 
evidence shows that the increase in disability is due to the 
natural progress of the disease.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306.

Service connection requires (1) medical evidence of a current 
disability; 
(2) medical, or in certain circumstances, lay evidence of the 
incurrence or aggravation of a disease or injury in service 
or during the presumptive period; and (3) medical evidence of 
a nexus between the claimed in-service disease or injury and 
the current disability.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).

In addition, service connection may be granted for a chronic 
disease, such as arthritis and cardiovascular renal disease, 
including hypertension, if manifested to a compensable degree 
within one year following separation from service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.

Service-connected disabilities are rated in accordance with 
VA's Schedule for rating disabilities which is based on 
average impairment of earning capacity. Separate diagnostic 
codes (DC) identify the various disabilities.  38 U.S.C.A. § 
1155.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating. 38 C.F.R. § 4.7.  If all the 
evidence is in relative equipoise, the benefit of the doubt 
should be resolved in the veteran's favor, and the claim 
should be granted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  
However, if the preponderance of the evidence is against the 
claim, the claim must be denied.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying the schedular criteria, consider 
granting a higher rating in cases in which the veteran 
experiences functional loss due to limited or excess 
movement, pain, weakness, excess fatigability, or 
incoordination (to include during flare-ups and/or with 
repeated use), and those factors are not contemplated in the 
relevant rating criteria. See 38 C.F.R. §§ 4.40, 4.45; DeLuca 
v. Brown, 8 Vet. App. 202, 204-7 (1995).

Where the question for consideration is the propriety of the 
initial evaluation assigned, which is the situation in the 
case at hand, evaluation of the medical evidence since the 
grant of service connection and consideration of the 
appropriateness of "staged rating" is required.  Fenderson v. 
West, 12 Vet. App.119, 126 (1999).

The Board has reviewed all the evidence in the appellant's 
claims file, which include his contentions, as well as 
service and post-service medical records.  Although the Board 
has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the appellant or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  Pes Planus

The veteran's service medical records indicate that at his 
enlistment examination in February 1966, he had moderately 
symptomatic pes planus.  There are no further entries 
regarding pes planus in the service medical records.  While 
the separation examination report, dated in October 1966, did 
not make any mention of the pes planus, the Board finds that 
pes planus clearly pre-existed service.  Given that the 
enlistment examination report noted the degree of pes planus 
as well as the severity of the symptoms, the separation 
examination report's silence in this regard can only be 
presumed to have been an oversight.  Pes planus was noted at 
entrance into service and it is found to have pre-existed 
service.  

A  VA examination was conducted in April 2007 to address the 
issue of aggravation of pes planus.  The veteran reported 
that there was no history of trauma or injury to the feet.  
The examiner found that given that the veteran only had five 
months of service, as well as the fact that there is no 
further documentation regarding the flat feet after entering 
service, it is unlikely that the flatfeet were aggravated in 
service.  

A medical opinion to the contrary is not of record.  Given 
the very short period of service, the fact that there was no 
trauma to the feet during service, that there were no related 
complaints during service, and given that the only medical 
nexus opinion of record indicates that there was no 
aggravation of the pre-existing pes planus, the Board finds 
that the criteria for service connection have not been met.  

II.  Hypertension

The veteran's service medical records do not indicate a 
diagnosis of hypertension.  His February 1966 enlistment 
examination noted an elevated blood pressure reading of 
140/90.  However, hypertension was not diagnosed at that 
time.  No further elevated blood pressure readings were shown 
in service.  His separation examination report noted that his 
blood pressure was 134/84.  

A private medical report, dated in August 2004, indicates 
that the initial elevated blood pressure (140/90) was noted 
in service in May 1966.  (The Board is unable to locate any 
elevated blood pressure reading in May 1966; rather, the only 
elevated blood pressure was noted at the enlistment 
examination in February 1966.)  The examiner indicated that 
since that time, the veteran had been on intermittent blood 
pressure agents.

While the veteran contends that he began treatment for high 
blood pressure either in service or shortly after separation 
from service, the fact that there is no medical documentation 
of treatment for hypertension until four decades after 
separation from service makes this assertion not credible.  
VA medical examination in April 2007 also found no nexus 
between hypertension and service.  There was indeed a one-
time elevated blood pressure reading at enlistment; however, 
hypertension was not diagnosed in service.  The first medical 
treatment and diagnosis is shown several decades after 
separation from service.   

Without any medical evidence showing that hypertension was 
diagnosed in service or manifested to a degree of 10 percent 
or more within one year of separation from service, and 
without a medical opinion linking it to service, entitlement 
to service connection must be denied.  The Board recognizes 
that the August 2004 private medical report noted treatment 
for hypertension since service.  However, the Board does not 
consider this a medical nexus opinion as it is simply 
reciting the history as told by the veteran, which the Board 
has already found not credible.  As hypertension was not 
incurred in service, entitlement to service connection must 
be denied.      

III.  Heart Disorder

The veteran's service medical records do not indicate the 
presence of any heart disorder.  Post-service medical records 
also do not show the presence of any heart disorder.  In 
addition, VA examination in April 2007 indicates that the 
veteran did not have cardiac or heart problems related to 
service.  In fact, the examiner indicated that the veteran 
did not appear to have any heart disorder at the time.  As 
there is no evidence of a heart disorder related to service, 
service connection is denied.  

IV.  Right Knee

The veteran's service medical records do not indicate any 
complaints or diagnoses associated with the right knee.  His 
entrance and separation examination reports both note a two 
inch scar on the right knee.  There are no other pertinent 
findings in the service medical records.

The appellant has made the assertion that his right knee 
disorder is due to his service-connected back and lower 
extremity disorders.  The Board has conducted a VA medical 
evaluation to address the issue of etiology of the right knee 
disorder.  VA examination report, dated in April 2007, 
indicates that the veteran reported that he had an injury to 
the right knee in 2004, and that his symptoms had since 
progressively worsened.  The examiner found that since there 
were no prior (to 2004) entries relating to the right knee, 
and since the right knee had a specific injury (in 2004), it 
did not appear to be caused by or made worse by his service-
connected back or lower extremity conditions.  

The Board notes that an August 2004 private medical report 
indicates that rotation of the veteran's back greater than 10 
degrees to either side caused him distress and  completely 
limited his functional ability, including giving him an 
antalgic gait, trochanteric bursitis, and right knee pain 
secondary to this marked limitation of motion in his back.  
However, review of the VA treatment records indicates that 
the first evidence of right knee complaint was in May 2004, 
when he reported that he began having knee pain three days 
ago.  He specifically indicated that his pain began when he 
"stepped down wrong [from his tractor trailer] and saw stars 
with lightheadedness."  (He also reported a five year 
history of gout and taking medication for pain, although, it 
was not clear if he was reporting that gouty arthritis was in 
the right knee.  However, entitlement to service connection 
for right knee gout has not been raised.) 

Given the above-noted history, the Board finds that the April 
2007 VA examination appears more accurate as to the etiology 
of the right knee and is thus more probative.  As there is no 
evidence of a right knee disorder in service, and given the 
May 2004 VA treatment report as to the manner of injury and 
date of onset of the right knee problems, as well as the 
April 2007 VA opinion regarding etiology, it is the Board's 
conclusion that entitlement to service connection is not 
warranted.  

V.  Spine  

In order to receive a rating higher than 40 percent for a 
lumbar spine disorder, there would have to be unfavorable 
ankylosis of the entire spine (100 percent); unfavorable 
ankylosis of the entire thoracolumbar spine (50 percent); or, 
incapacitating episodes having a total duration of at least 
six weeks during that past 12 months (60 percent).  38 C.F.R. 
§ 4.71a, DC 5235- 5243.  The regulation also provides that 
separate ratings can be assigned for musculoskeletal and 
neurologic abnormalities, such as bowel or bladder 
impairment.  In this case, the veteran is receiving separate 
ratings for neurologic abnormalities consisting of bilateral 
lower extremity radiculopathy (evaluated below).  No other 
neurologic abnormalities are shown in the medical evidence of 
record.  

The Board finds that the criteria for a rating higher than 40 
percent have not been met for the lumbar spine disorder.  
Review of the VA and private medical records does not 
indicate the presence of unfavorable ankylosis.  It is 
specifically noted that range of motion studies were 
conducted on VA examination in April 2007 and ankylosis of 
the spine was not present.  Further, the April 2007 VA 
examination indicates that the veteran denied having had any 
incapacitating episodes during the past 12 months.  Review of 
the treatment records also fails to show any physician 
prescribed bed rest for the low back.  As the evidence of 
record does not show ankylosis of the spine or any 
incapacitating episodes due to the lumbar spine disorder, the 
claim for a rating higher than 40 percent is denied.   

The Board notes that the appellant has asserted that a 
separate additional rating should be assigned for his back 
disorder under DC 5003/5010, for arthritis of the spine.  
However, DC 5003 provides that arthritis of the spine is to 
be rated based on limitation of motion under the appropriate 
diagnostic code, which was done in this case.  A 10 percent 
rating may be assigned when limitation of motion is at a 
noncompensable level, which is not the case at hand.  Rating 
the veteran under the diagnostic codes for the back provides 
him with a higher rating than rating him under DC 5003/5010.  
The regulation does not provide for entitlement to separate 
ratings.  The appeal is thus denied.  

VI.  Radiculopathy

The left and right lower extremity radiculopathy is rated 
under 38 C.F.R. § 4.124a, DC 8520, which provides for a 20 
percent rating for moderate incomplete paralysis of the 
sciatic nerve; a 40 percent rating for moderately severe 
incomplete paralysis; a 60 percent rating for severe 
incomplete paralysis, with marked muscular atrophy; and an 80 
percent rating for complete paralysis of the sciatic nerve - 
the foot dangles and drops, no active movement possible of 
muscles below the knee, flexion of the knee weakened or (very 
rarely) lost.  

VA examination April 2007 noted that the veteran had daily 
radiculopathy of both lower extremities with numbness.  
Examination showed mild to moderate decrease in sensation 
with light touch, pinprick, and monofilament examination 
noted over the knees, lower legs, and about the ankles.  
There was no muscle wasting or muscle loss.  Pulses were 
difficult to palpate, likely due to the veteran's size.  

While the April 2007 VA examination does not specify any 
differences on examination between each lower extremity, the 
Board notes that the veteran did report at that time that he 
had more trouble with the right lower extremity.  Review of 
the VA outpatient treatment reports (OTRs) are also quite 
telling in that his complaints are primarily focused on the 
right lower extremity.  (See VA OTRs  dated in May 2004, June 
2004, August 2004, May 2005, June 2005, September 2005, and 
January 2006.)  Again, the physical findings indicate a few 
differences between the two lower extremities.  For example, 
motor strength is decreased to 4/5 in the right lower 
extremity, versus the left lower extremity, which is 5/5.  
However, it is quite clear that the veteran is having much 
more difficulty with pain and radiculopathy in the right 
lower extremity.  He has constant pain in the range of 8-9 
(maximum level of 10) which worsens with essentially any 
activity, with pain increasing to a level 10 (maximum level) 
on use.  Given the severe difficulty the veteran is having 
with the right lower extremity with pain and numbness, when 
considered with physical findings of an absence of reflexes, 
decreased sensation, and positive straight leg raise testing, 
resolving any doubt in favor of the veteran, the Board finds 
that his right lower extremity radiculopathy more closely 
approximates moderately severe incomplete paralysis. 

The Board does not find that the criteria for severe 
incomplete paralysis are met as the VA OTRs and examinations 
of record, as well as private medical evidence, do not 
indicate that the veteran has any muscular atrophy.  Thus, a 
rating of 40 percent, but no higher, may be assigned for 
moderately severe incomplete paralysis of the right lower 
extremity.

A review of the medical evidence of record, however, does not 
indicate that the left lower extremity is as severely 
affected as the right lower extremity.  As previously 
mentioned, the OTRs have primarily focused on right lower 
extremity pain and numbness, which appears to be quite 
severe.  The positive findings pertaining to the left lower 
extremity noted on VA examination in April 2007 note only a 
mild to moderate decrease in sensation.  The difficulty in 
palpation of the pulses was noted to be likely due to his 
size.  There was also no evidence of muscle wasting or loss.  
Given the objective findings and giving due consideration to 
the veteran's complaints as they pertain to the left lower 
extremity which appear to be moderate, the Board finds that 
entitlement to a higher rating is not warranted for left 
lower extremity radiculopathy.  

VII.  Depression

The veteran's depression has been rated 30 percent disabling.  
Under the General Rating Formula for Mental Disorders, a 30 
percent rating is assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130, DC 9434.  

A 50 percent rating may be assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 

A 70 percent rating may be assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships. 

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

As mentioned above, the veteran has been rated 30 percent 
disabled.  This rating was assigned effective from June 2005, 
which was when he filed his claim for service connection.  
The veteran submitted a May 2005 private psychological 
evaluation, which indicates that the veteran was extremely 
lethargic and gave the unmistakable message that he was non-
committed to the evaluation process.  The examiner stated 
that the veteran had a severe depressive disorder, which 
included memory impairment, poor motivational skills, refusal 
to encounter others, poor judgment, fair insight, significant 
impairment of cognition, extremely poor recall, and 
profoundly poor ability to govern emotions under ordinary 
stress.  The examiner noted, however, that the prognosis was 
favorable if the veteran were to receive treatment.  

The VA medical records indicate that the veteran began 
receiving treatment in July 2005.  Outpatient treatment 
report dated in July 2005 indicate that he became easily 
frustrated and irritable and had low mood.  He denied 
problems with perception or suicidal thoughts.  He became 
very anxious when he was in pain.  Grooming and hygiene were 
good.  Motor behavior was retarded and slow.  Mood and affect 
were depressed.  Speech was relevant and spontaneous.  
Thought processes were logical and goal directed.  Thought 
content was relevant.  Insight was good.  No hallucinations 
or delusions were noted.  Recent memory was impaired.  He 
reported poor concentration, energy, and short term memory 
loss.  There was no violence or assaultive behavior.  

A September 2005 VA treatment report states that the veteran 
reported that the medication was helping.  He felt moody at 
times, became easily frustrated with people, and lacked 
motivation and energy.  But, he reported no problems at home 
or work, except that it could be stressful running the farm 
because of high fuel prices.  

A February 2006 treatment report again noted improvement with 
medication.  The veteran indicated that the only problems he 
was having were knee and back pain and being hungry all of 
the time.  His mood was stable (neutral); insight was good; 
affect was appropriate; speech was relevant and spontaneous; 
thought processes were logical and goal-directed; grooming 
and hygiene were good; motor behavior was normal; and 
attitude was cooperative.  Subsequent mental health reports 
indicate finding similar to those noted in February 2006.  

Having considered the evidence of record, the Board finds 
that the criteria for a higher rating are not met as the 
veteran's symptoms more closely approximate the criteria for 
a 30 percent rating.  It is specifically noted that VA 
treatment records dated in February 2006 and thereafter do 
not state that any of the criteria for a 50 percent rating 
are present.  With regard to prior medical records, there 
appears to have been present some symptoms associated with a 
rating higher than 30 percent.  However, this appears to have 
been temporary, with improvement being noted starting in 
September 2005, or even as early as July 2005.  For example, 
the May 2005 psychological evaluation noted extremely poor 
judgment; however, a July 2005 VA treatment report (and 
subsequent reports) indicate that judgment was good.  Also, 
the May 2005 evaluation noted that it was doubtful that the 
veteran could function in gainful employment based on his 
extremely poor motivational skills and refusal to encounter 
people.  However, September 2005 VA treatment report noted 
improvement with medication and indicated that there were no 
problems at home or work, except that it could be stressful 
running the farm business because of high fuel prices.  

The Board has reviewed the record and finds that the mental 
health and psychological evaluation reports of record do not 
indicate the presence of flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; or panic attacks more 
than once a week.  Any evidence of difficulty in 
understanding complex commands, impaired judgment, or 
impaired abstract thinking noted on evaluation in May 2005 
appears to have been temporary.  The veteran was apparently 
not as alert or even as coherent as the examiner had hoped.  
Subsequent evaluations in July 2005 and thereafter do not 
indicate the presence of such symptoms.  He was noted to have 
good judgment and insight, normal thought process and 
association, with no unusual thought content, and denied 
problems with perception.  While records dated in May or July 
2005 indicate that there was impairment of recent memory, 
this appears to have been mild as treatment report in 
September 2005 noted no problems at work or at home.  
Likewise, the problems with motivation and mood, which were 
affected by his chronic pain, as well as work and social 
relationships, noted improvement in September 2005 and 
thereafter.  Again, in September 2005, the veteran indicated 
that there were no problems with work or home.  In February 
2006, his mood was stable, having improved with medication.  
Subsequent records also noted a stable mood.  

In short, it is the Board's finding that, while the veteran 
briefly had some symptoms associated with a rating higher 
than 30 percent, this was for a short and temporary period of 
time.  Overall, his symptoms of depression more closely 
approximate the criteria for a 30 percent.  The appeal is 
thus denied.  


ORDER

Service connection for pes planus is denied.  

Service connection for hypertension is denied. 

Service connection for a heart disorder is denied.  

Service connection for a right knee disorder is denied.  

An initial rating in excess of 40 percent for spinal stenosis 
at L3-4 and L4-5 with degenerative facet disease at L4-5 and 
L5-S1 is denied.    

An initial rating of 40 percent for right lower extremity 
radiculopathy is granted, subject to the criteria which 
govern the payment of monetary awards.

An initial rating in excess of 20 percent for left lower 
extremity radiculopathy is denied.  

An initial rating in excess of 30 percent for depression is 
denied.  



____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)





 Department of Veterans Affairs


